 
10

11

12

13

14

“15

16

17

18

19

20

21

22

23

24

 

 

_ UNITED STATES DISTRICT COURT Te ssa

DISTRICT OF NEVADA 2819 Juy 20
we [2
UNITED STATES OF AMERICA, U.S, MAQIS TRATE 92
IST! vind
oe ; 2:19-mj-4Q VUDGE
Plaintiff, Magistrate No. MR
VS.
ORDER TO SEAL
GASTON CHAVEZ-VAZQUEZ,
Defendant.

 

 

Based on the pending Application of the Government, and good cause appearing therefor,
IT IS HEREBY ORDERED that the Complaint, the Government’s Application and this Court’s

Sealing Order, in the above-captioned matter shall be sealed until further Order of the Court.

DATED this Day of June, 2019.

HONORABLE CY J. KOPPE
UNITED STA MAGISTRATE JUDGE

 

 
